FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             July 20, 2021

                                        No. 04-20-00141-CV

        Christopher MANGO, Kevin Warren Shannon, Marie Lopes, and All Occupants,
                                     Appellants

                                                   v.

                                          Jan JARZABEK,
                                               Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2020CV00731
                         Honorable David J. Rodriguez, Judge Presiding


                                            ORDER
       On July 12, 2021, we issued a show cause order stating that the appellants’ brief was late.
Appellants, proceeding pro se, timely responded to our order with a motion requesting that the
appeal be retained on this court’s docket. We GRANT the motion. Appellants are instructed to
file an appellants’ brief that complies with the requirements of Texas Rule of Appellate
Procedure 38.1 within thirty (30) days from the date of this order. A copy of Rule 38.1 is
attached to this order.

        Pro se pleadings and briefs are to be liberally construed, but a pro se litigant is still
required to comply with the law and rules of procedure. Shull v. United Parcel Serv., 4 S.W.3d
46, 52-53 (Tex. App.—San Antonio 1999, pet. denied). Substantial compliance with Rule 38 is
sufficient. TEX. R. APP. P. 38.9. However, if a brief flagrantly violates Rule 38.1, this court may
require the brief to be amended, supplemented, or redrawn. TEX. R. APP. P. 38.9(a). If another
noncomplying brief is filed, the court may strike the brief, prohibit the party from filing another,
and proceed as if the party had failed to file a brief. Id. If an appellant fails to timely file a brief,
the appellate court may dismiss the appeal for want of prosecution. TEX. R. APP. P. 38.8(a)(1).



                                                        _________________________________
                                                        Liza A. Rodriguez, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court